Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions.
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on January 7, 2022 has been entered.
RESPONSE TO AMENDMENT 
This Non-Final Office action is responsive to the Request for Continued Examination filed on January 7, 2022 (hereafter “Response”). 
The January 7, 2022 amendments to the claims are acknowledged and have been entered. The Applicant’s request not to enter the after final amendment filed on December 3, 2021 is acknowledged and accepted.
Claims 1, 8, 14 and 17 are now amended.
Claims 1, 4, 5, 7–9, 12–14, 16, and 17 are pending in the application. 
RESPONSE TO ARGUMENTS
Claims 1, 4, 5, 7–9, 12–14, and 16 stand rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0215044 A1 (“Ahn”) in view of U.S. Patent Application Publication No. 2010/0026640 A1 (“Kim”). 
why this ground of rejection is believed to be erroneous. The only response that the Examiner can provide is a rejection that demonstrates why the newly added limitations fail to overcome this ground of rejection, because the Examiner cannot respond to an argument that has not been made. 
The Applicant is reminded that, under the Office’s rules, the Applicant cannot conduct prosecution by exclusively presenting arguments over the phone to avoid reducing those arguments to writing in the file wrapper. Specifically, the rules provide that “[a]n interview does not remove the necessity for reply to Office actions as specified in §§ 1.111 and 1.135,” 37 C.F.R. § 1.133(b) (emphasis added), and a reply as specified under § 1.111 “must also show how the amendments avoid such references or objections.” 37 C.F.R. § 1.111(c) (emphasis added). “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentlably distinguishes them from the references does not comply with the requirements of this section.” 37 C.F.R. § 1.111(b).
With respect to the rejection of claims 14 and 17 under 35 U.S.C. § 103, the amendment to claim 14 narrows the scope of at least claim 17 in a way that necessitates a new ground of rejection for this line of claims, and therefore, the rejection of claims 14 and 17 is hereby withdrawn, and replaced with new grounds of rejection necessitated by the amendment. 
Claim 17 is further rejected under 35 U.S.C. § 112, as the scope of the claim was made unclear by the amendment to its parent claim 14.
In view of the foregoing, and since all of the claims stand rejected, the Applicant’s request for an allowance (Response 12) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a consequence of the amendment to claim 14, the antecedent basis for “a third short touch input at a portion of the display corresponding to a configured setting of the at least one item” is now unclear, rendering the scope of claim 17 indefinite. The antecedent basis for this limitation is now unclear because parent claim 14 specifies two different portions of the display, displayed at two different times, that could correspond to “a portion of the display corresponding to a configured setting of the at least one item.” Specifically, the “portion of the display” in claim 17 could refer to the pop-up window displayed after the long touch, or it could refer to the setting screen displayed after detecting the short touch input at the pop-up window.
Since either of these two elements could provide antecedent basis for the portion of the screen mentioned in claim 17, it is now unclear which of those two elements is further limited by claim 17. Accordingly, claim 17 is indefinite.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in 
I.	AHN AND KIM TEACH CLAIMS 1, 4, 5, 7–9, 12–14, AND 16.
Claims 1, 4, 5, 7–9, 12–14, and 16 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0215044 A1 (“Ahn”) in view of U.S. Patent Application Publication No. 2010/0026640 A1 (“Kim”).
Claim 1
Ahn teaches:
An apparatus comprising: a touch sensor; a display; at least one processor; and at least one memory 
“FIG. 1 illustrates an exemplary schematic block diagram of a mobile terminal according to one embodiment. The mobile terminal 100 may include a wireless communication unit 110, an audio/video (A/V) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190, and the like.” Ahn ¶ 25. 
The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.
storing computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any 
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 is associated or linked with an application. Ahn ¶ 59.
wherein the application corresponding to the displayed icon is an application having settings.
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.” Ahn ¶¶ 54–55.
detect a first touch input at the displayed icon, 
“In operation S420, the display unit 151 in FIG. 1 is operable or configured to receive a touch input, and the sensing unit 140 is operable or configured to sense the touch input on the object.” Ahn ¶ 57.
execute the application corresponding to the displayed icon, if the first touch input is identified as a first input gesture, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or  of touch input on an object 210 of the display unit is sensed as illustrated in FIG. 5A (a), the controller 180 executes the application associated with or linked to the object 210 in an execution screen 300, as illustrated in FIG. 5A (b).” Ahn ¶ 59.
display a pop-up window adjacent to the displayed icon, the pop-up window including a menu having at least one item indicating a 
In contrast to the first type of touch input, “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input.” Ahn ¶ 59. Specifically, the controller 180 initiates the edit mode in response to a long press touch input completing or lifting off the screen from object 210. Ahn ¶¶ 62 and 60
In one particular embodiment of the edit mode, “as in FIG. 7B (a), the edit screen may be displayed in a popup 402a window while the idle screen, home screen, or menu screen is displayed on the display unit 151.” Ahn ¶ 70. The edit screen in popup 402a window is shown to include at least five items (and therefore, “at least one”) corresponding to a setting associated with the application corresponding to the displayed icon, because each item corresponds to a different setting of how an icon associated with the application should be displayed.
Furthermore, FIG. 7B (a) clearly illustrates that the controller displays popup window 402a adjacent to object 210. See Ahn FIG. 7B (a).
while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a second touch input at the menu included the pop-up window, display a setting screen including at least one item indicating the configurable settings of the application corresponding to the displayed icon on 
“Further, as in FIG. 7B (b), the controller 180 displays the edit window 402b in full screen in response to the user selection thereof.” Ahn ¶ 70.
while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a third touch input at the displayed icon, 
While in the edit mode, the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched.” Ahn ¶ 69.
and execute the application corresponding to the displayed icon, if the third touch input is identified as the first input gesture,
“The controller 180 displays the execution screen 300 of the application associated with or linked to the object 210 as in FIG. 6B (b) instead of the edit screen 400 if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
Thus, the only difference between Ahn’s disclosure and the claimed invention is that Ahn’s menu of configurable settings does not further indicate an already-configured setting.
Kim, however, teaches  computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
display an icon corresponding to an application on the display, wherein the application corresponding to the displayed icon is an application having configurable settings,
As shown in FIG. 6A, an electronic apparatus is configured to display an icon 260 that corresponds to a “Display & Sound” application. See Kim ¶ 86.
detect a first touch input at the displayed icon, 
“FIG. 6B illustrates that the user's hand touches the icon 260.” Kim ¶ 87.
configured setting of the configurable settings of the application corresponding to the displayed icon, if the first touch input is identified as a long touch gesture, 
“In response to the user's hand touching the icon 260, the icon 260 is executed as illustrated in FIG. 6C. In greater detail, . . . the control unit 170 displays a menu corresponding to the icon 260 displayed at the position touched by the user's hand as illustrated in FIG. 6C.” Kim ¶ 87. As shown, the menu has multiple items (and therefore “at least one”) indicating a configured setting, e.g., a configured brightness level, a configured shading level, and a configured stereo setting. Kim FIG. 6C.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to follow Ahn’s suggestion of finding “different ways to define or configure the first and/or second types of touch input,” Ahn ¶ 60, by incorporating Kim’s technique of measuring the pressure value of an input to display the pop-up menu, and to include configured settings is the pop-up menu, as further taught by Kim. One would have been motivated to improve Ahn with Kim based on a known and pre-existing “need for methods by which a user is able to operate a user interface more easily and conveniently.” Kim ¶ 6. 
Claim 4
Ahn teaches the apparatus of claim 1, wherein, 
to execute the application corresponding to the displayed icon, if the first touch input is identified as the first input gesture, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to:
	 initiate a timer upon detecting the first touch input, and execute the application corresponding to the displayed icon if the first touch input is maintained for a first time duration based on the timer. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of 
Claim 5
Ahn teaches the apparatus of claim 4, wherein, 
to display the pop-up window including the menu having at least one item indicating a configured setting of the configurable settings of the application corresponding to the displayed icon, if the first touch input is identified as the long touch gesture, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
	display the pop-up window including the menu having the at least one item indicating the configured setting of the configurable settings of the application corresponding to the displayed icon if the first touch input is maintained for a second time duration. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60. Recall that “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input, as illustrated in FIG. 5A (c).” Ahn ¶ 59. 
Claim 7
Ahn teaches the apparatus of claim 1, wherein the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
detect a third touch input at the displayed pop-up window, execute the application corresponding to the displayed icon, if the third touch input is identified as an input gesture different from the first input gesture. 
“The controller 180 displays the edit screen 400 as in FIG. 6B (d) only if a touch on the notification image 211 is detected as in FIG. 6B (c).” Ahn ¶ 69.
Claim 8
Ahn teaches:
An apparatus comprising: a touch sensor; a display; at least one processor; and at least one memory 
“FIG. 1 illustrates an exemplary schematic block diagram of a mobile terminal according to one embodiment. The mobile terminal 100 may include a wireless communication unit 110, an audio/video (A/V) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190, and the like.” Ahn ¶ 25. 
The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.
storing computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any combination thereof . . . . The software modules may perform at least one function or 
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 is associated or linked with an application. Ahn ¶ 59.
wherein the application corresponding to the displayed icon is an application having settings,
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.” Ahn ¶¶ 54–55.
detect a first touch input at a portion of the display corresponding to the displayed icon, 
“In operation S420, the display unit 151 in FIG. 1 is operable or configured to receive a touch input, and the sensing unit 140 is operable or configured to sense the touch input on the object.” Ahn ¶ 57.
execute an application corresponding to the displayed icon, if the first touch input is identified as a short touch, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or initiates an edit mode for modifying the property data of the object.” Ahn ¶ 57.  of touch input on an object 210 of the display unit is sensed as illustrated in FIG. 5A (a), the controller 180 executes the application associated with or linked to the object 210 in an execution screen 300, as illustrated in FIG. 5A (b).” Ahn ¶ 59.
display a pop-up window, adjacent to the displayed icon. the pop-up window,  including a menu having at least one item indicating a 
In contrast to the first type of touch input, “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input.” Ahn ¶ 59. Specifically, the controller 180 initiates the edit mode in response to a long press touch input completing or lifting off the screen from object 210. Ahn ¶¶ 62 and 60
In one particular embodiment of the edit mode, “as in FIG. 7B (a), the edit screen may be displayed in a popup 402a window while the idle screen, home screen, or menu screen is displayed on the display unit 151.” Ahn ¶ 70. The edit screen in popup 402a window is shown to include at least five items (and therefore, “at least one”) “corresponding to configurable setting associated with the application corresponding to the displayed icon,” because each item corresponds to a different setting of how an icon associated with the application should be displayed.
Furthermore, FIG. 7B (a) clearly illustrates that the controller displays popup window 402a adjacent to object 210. See Ahn FIG. 7B (a).
while displaying the pop-up window and after the first touch input identified as the long touch is released, detect a second touch input at the pop-up window including the menu, display a setting screen including at least one item indicating the configurable settings of the application corresponding to the displayed icon on the display, if the second touch input is the short touch,

while displaying the pop-up window and after the first touch input that is a long touch is released, detect a third touch input at the displayed icon, 
Finally, as shown in FIG. 6B (a), while displaying the notification image 211—which was displayed after the long press touch input lifted off the screen—the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
and execute the application corresponding to the displayed icon, if the third touch input is the short touch,
“The controller 180 displays the execution screen 300 of the application associated with or linked to the object 210 as in FIG. 6B (b) instead of the edit screen 400 if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
Thus, the only difference between Ahn’s disclosure and the claimed invention is that Ahn’s menu of configurable settings does not further indicate an already-configured setting.
Kim, however, teaches  computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
display an icon corresponding to an application on the display, wherein the application corresponding to the displayed icon is an application having settings,
As shown in FIG. 6A, an electronic apparatus is configured to display an icon 260 that corresponds to a “Display & Sound” application. See Kim ¶ 86.
detect a first touch input at a portion of the display corresponding to the displayed icon, 
“FIG. 6B illustrates that the user's hand touches the icon 260.” Kim ¶ 87.
display a pop-up window including a menu having at least one item indicating a configured setting of the configurable settings of the application

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to follow Ahn’s suggestion of finding “different ways to define or configure the first and/or second types of touch input,” Ahn ¶ 60, by incorporating Kim’s technique of measuring the pressure value of an input to display the pop-up menu, and to include configured settings is the pop-up menu, as further taught by Kim. One would have been motivated to improve Ahn with Kim based on a known and pre-existing “need for methods by which a user is able to operate a user interface more easily and conveniently.” Kim ¶ 6. 
Claim 9
Ahn teaches the apparatus of claim 8, 
wherein the displayed icon is initially displayed in a first mode in which a setting with respect to a user interface is not supported, 
As shown in FIGS. 5A and 5C (a), icon 210 is initially display in a normal mode in which the notification image 211 is not accessible for selection. See Ahn FIGS. 5A, 5C, and ¶¶ 57–58.
and wherein the at least one processor is further configured to: based at least in part on the detecting of the first touch input corresponding to a long touch at the portion of the display corresponding to the displayed icon, display the user interface in a second mode in which the setting with respect to the user interface is supported. 
“As illustrated in FIG. 5C (a) when a long press touch input is applied on the object 210 among the objects displayed on the display unit 151 and the long press touch input is completed or lifted off from the object 210 as in FIG. 5C (b), the 
Claim 12
Ahn teaches the apparatus of claim 8, wherein, 
to execute the application corresponding to the displayed icon, if the first touch input is the short touch, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
	initiate a timer upon detecting the first touch input, and execute the application corresponding to the displayed icon if the first touch input is maintained for a first time duration based on the timer. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60.
Claim 13
Ahn teaches the apparatus of claim 12, wherein, 
to display the pop-up window including the menu having at least one item indicating a configured setting of the configurable settings of the application corresponding to the displayed icon, if the first touch input is the long touch, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
	display the pop-up window including the menu having the at least one item indicating the configured setting of the configurable settings the application if the 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60. Recall that “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input, as illustrated in FIG. 5A (c).” Ahn ¶ 59. 
Claim 14
Ahn teaches:
An apparatus comprising: a touch sensor; a display; at least one processor; and at least one memory 
“FIG. 1 illustrates an exemplary schematic block diagram of a mobile terminal according to one embodiment. The mobile terminal 100 may include a wireless communication unit 110, an audio/video (A/V) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190, and the like.” Ahn ¶ 25. 
The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.

“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any combination thereof . . . . The software modules may perform at least one function or operation described herein. Software codes can be implemented by a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180.” Ahn ¶ 46.
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 corresponds to an application. Ahn ¶ 59.
wherein the application corresponding to the displayed icon is an application having settings,
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.” Ahn ¶¶ 54–55.
detect a long touch input at a portion of the display corresponding to the displayed icon, 
“In operation S420, the display unit 151 in FIG. 1 is operable or configured to receive a touch input, and the sensing unit 140 is operable or configured to sense the 
display a pop-up window adjacent to the displayed icon, the pop-up window associated with the application corresponding to the displayed icon upon detecting the long touch input, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or initiates an edit mode for modifying the property data of the object based.” Ahn ¶ 59. Specifically, “the controller 180 executes the edit mode based on a touch input configured to initiate the edit mode (e.g., the long press touch input) on the object 210 displayed on the display unit.” Ahn ¶ 68. 
In one particular embodiment of the edit mode, “as in FIG. 7B (a), the edit screen may be displayed in a popup 402a window while the idle screen, home screen, or menu screen is displayed on the display unit 151.” Ahn ¶ 70. Furthermore, FIG. 7B (a) clearly illustrates that the controller displays popup window 402a adjacent to object 210. See Ahn FIG. 7B (a).
display, as at least part of the pop-up window, a user interface in a setting mode in which at least one item indicating a 
The edit screen in popup 402a window is shown to include at least five items (and therefore, “at least one”) corresponding to a setting associated with the application corresponding to the displayed icon, because each item corresponds to a different setting of how an icon associated with the application should be displayed.
while displaying the pop-up window and after the long touch input is released, detect a first short touch input at 
“Further, as in FIG. 7B (b), the controller 180 displays the edit window 402b in full screen in response to the user selection thereof.” Ahn ¶ 70.
while displaying the pop-up window and after the long touch input is released, detect a second short touch input at a portion of the display corresponding to the displayed icon,
While in the edit mode, the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched.” Ahn ¶ 69.
and execute the application corresponding to the displayed icon based on the detected second short touch input. 
“The controller 180 displays the execution screen 300 of the application associated with or linked to the object 210 as in FIG. 6B (b) instead of the edit screen 400 if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
Thus, the only difference between Ahn’s disclosure and the claimed invention is that Ahn’s menu of configurable settings does not further indicate an already-configured setting.
Kim, however, teaches computer program instructions configured, that, if executed by at least one processor, to cause an apparatus at least to: 
display an icon corresponding to an application on the display, wherein the application corresponding to the displayed icon is an application having settings.
As shown in FIG. 6A, an electronic apparatus is configured to display an icon 260 that corresponds to a “Display & Sound” application. See Kim ¶ 86.
detect a long touch input at a portion of the display corresponding to the displayed icon, 

display a pop-up window associated with the application corresponding to the displayed icon upon detecting the long touch input, 
“In response to the user's hand touching the icon 260, the icon 260 is executed as illustrated in FIG. 6C.” Kim ¶ 87.
display, as at least part of the pop-up window, a user interface in a setting mode in which at least one item indicating a configured setting of the configurable settings of the application corresponding to the displayed icon can be modified, 
More specifically, “the control unit 170 displays a menu corresponding to the icon 260 displayed at the position touched by the user's hand as illustrated in FIG. 6C,” Kim ¶ 87, and as shown, the menu has multiple items (and therefore “at least one”) indicating a configured setting, e.g., a configured brightness level, a configured shading level, and a configured stereo setting. Kim FIG. 6C.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to follow Ahn’s suggestion of finding “different ways to define or configure the first and/or second types of touch input,” Ahn ¶ 60, by incorporating Kim’s technique of measuring the pressure value of an input to display the pop-up menu, and to include configured settings is the pop-up menu, as further taught by Kim. One would have been motivated to improve Ahn with Kim based on a known and pre-existing “need for methods by which a user is able to operate a user interface more easily and conveniently.” Kim ¶ 6. 
Claim 16
Ahn teaches the apparatus of claim 14, wherein, to detect the long touch input at a portion of the display corresponding to the displayed icon, the computer program 
initiate a timer upon detecting a touch input, and determine that the touch input is a long touch input if the touch input is maintained for a first time duration based on the timer. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60.
II.	AHN, KIM, AND ABE TEACH CLAIM 17.
Claim 17 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ahn in view of Kim as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2012/0137236 A1 (“Abe”).
Claim 17
Ahn, as combined with Kim, teaches the apparatus of claim 14. Neither reference explicitly discloses instructions for displaying, in response to a third short touch input at a portion of the display corresponding to a configured setting, a setting screen corresponding to the configured setting of the at least one item indicating the configured setting of the configurable settings.
Abe, however, teaches an apparatus configured with computer program instructions,  wherein the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
detect a third short touch input at a portion of the display corresponding to a configured setting of the at least one 
By way of background, Abe teaches displaying a “customized list area A2,” which, much like the claimed invention, is a portion of the display corresponding to a configured setting of at least one item indicating the configured settings among various configurable settings. See Abe ¶ 75.
Accordingly, with respect to this first element of claim 17, Abe teaches that “by performing a predetermined operation through the operation unit 150 and/or the touch panel 125, the user can select one of the non-selected objects O4cn in the customized item list area A2.” Abe ¶ 83 (referring to FIGS. 6A and/or 6B). Importantly, as noted above, the objects O4c not only indicate the type of customized item, they further “indicate the current value of the customized item.” Abe ¶ 84.
and display a setting screen corresponding to the configured setting of the at least one item indicating the configured setting of the configurable settings.
“When one of the non-selected objects O4cn is selected by the user, the selected non-selected object O4cn is switched with the selected object O4cs. As a result, a list of the candidate values for the customized item corresponding to the new selected object O4cs is displayed in the candidate value list area A3. For example, when the non-selected object O4cn that corresponds to ‘moving picture shooting mode/image quality settings’ in the quick settings menu screen S4 illustrated in FIG. 6B is selected, the screen transitions to the quick settings menu screen S4 illustrated in FIG. 7.” Abe ¶ 83. 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Ahn and Kim’s combined apparatus by further configuring the same to display, in response to a third short touch input at a portion of the display corresponding to a configured setting, a setting screen corresponding to the configured setting of the at least one item indicating the configured setting of the configurable settings, as taught by Abe. One would have been motivated to combine Abe with Ahn and Kim because by modifying Ahn and Kim’s icons to show a 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176